

EXHIBIT 10.2



EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
24th day of April, 2019 (the “Effective Date”), between Limestone Bancorp, Inc.,
a Kentucky-chartered bank holding company (the “Corporation”), Limestone Bank,
Inc., a Kentucky-chartered commercial bank (the “Bank”), and Phillip W.
Barnhouse (the “Executive”).
 
WITNESSETH
 
WHEREAS, the Executive currently serves as the Chief Financial Officer of the
Corporation and the Bank (the Corporation and the Bank are referred to together
herein as the “Employers”) pursuant to an employment agreement between the
Employers and the Executive dated as of September 21, 2016 (the “Prior
Agreement”);
 
WHEREAS, the Employers and the Executive desire to enter into this Agreement to
supersede and replace the Prior Agreement and to set out the terms of
Executive’s continued employment and active participation in the business of the
Employers; and
 
WHEREAS, the Executive is willing to continue to serve the Employers on the
terms and conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employers and the
Executive hereby agree as follows:
 
1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:
 
(a)            Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a).
 
(b)         Cause.  Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final consent
or cease-and-desist order or material breach of any provision of this Agreement,
or because of the receipt by the Employers of a written requirement or directive
to terminate the employment of the Executive from a federal or state regulatory
agency having jurisdiction over the Employers.
 
(c)            Change in Control.  “Change in Control” shall mean a change in
the ownership of the Corporation or the Bank, a change in the effective control
of the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder; provided,
however, that a change in the ownership of a substantial portion of the assets
of the Corporation or the Bank will not constitute a “Change in Control” under
this Agreement unless the assets acquired from the Corporation or the Bank have
a total gross fair market value equal to at least 50% of the total gross fair
market value of all of the assets of the Corporation or the Bank (as
applicable), immediately before the acquisition (or acquisitions).
 
(d)            Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(e)            Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.
 

--------------------------------------------------------------------------------



(f)            Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.
 
(g)            Final Compensation.  The Executive’s “Final Compensation” shall
mean the sum of (i) the average amount of the Executive’s Base Salary for the
calendar year in which the Date of Termination occurs and the immediately
preceding two (2) calendar years and (ii) the average amount of the annual cash
incentive compensation received by the Executive during the most recent three
calendar years immediately preceding the Date of Termination from the Employers
or any subsidiary thereof.
 
(h)            Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on:
 
(i)            any material breach of this Agreement by the Employers, including
without limitation any of the following: (A) a material diminution in the
Executive’s Base Salary or the amount of the cash incentive compensation (as a
percentage of the Executive’s Base Salary) the Executive has the opportunity to
earn during a calendar year (in comparison to the prior calendar year), (B) a
material diminution in the Executive’s authority, duties or responsibilities, or
(C) any requirement that the Executive report to a corporate officer or employee
of the Corporation or the Bank instead of reporting directly to the Boards of
Directors, other than (I) the President and Chief Executive Officer of the
Corporation with respect to the Executive’s duties relating to the Corporation
and the President and Chief Executive Officer of the Bank with respect to the
Executive’s duties relating to the Bank and (II) from time to time with respect
to specified matters, a director of either the Corporation or the Bank who is
designated by a majority of the full Board of Directors of either the
Corporation or the Bank, or
 
(ii)            any material change in the Metro Louisville, Kentucky location
at which the Executive must perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation and the Bank
within ninety (90) days of the initial existence of the condition, describing
the existence of such condition, and the Corporation and the Bank shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Corporation and the Bank received the written notice from the
Executive.  If the Corporation and the Bank remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Corporation and the Bank do not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period.
 
(a)            Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the termination of the Executive’s employment for
Cause, which shall be effective immediately, and (iv) is given in the manner
specified in Section 12 hereof.
 
2

--------------------------------------------------------------------------------



(b)            Retirement.  “Retirement” shall mean the Executive’s voluntary or
involuntary termination of employment, as applicable, upon reaching at least age
65, but shall not include an involuntary termination for Cause.
 
2.             Term of Employment.
 
(a)            The Corporation hereby employs the Executive as its Chief
Financial Officer, the Bank hereby employs the Executive as its Chief Financial
Officer and the Executive hereby accepts said employment with each of the
Corporation and the Bank and agrees to render such services to the Employers on
the terms and conditions set forth in this Agreement.  The term of employment
under this Agreement shall be for three years beginning on the Effective Date,
subject to extension and early termination as provided in this Agreement. On the
first annual anniversary of the Effective Date and each annual anniversary
thereafter (each, an “Anniversary Date”), the term of this Agreement shall be
extended an additional one (1) year, resulting in a remaining term of three
years as of the relevant Anniversary Date, unless the Employers or the Executive
gives written notice to the other that the Bank and/or the Corporation or the
Executive, as applicable, elects not to extend the term, with such written
notice to be given not less than thirty (30) days prior to any such relevant
Anniversary Date.  If any party gives timely notice that the term will not be
extended as of any Anniversary Date, then this Agreement and the rights and
obligations provided herein shall terminate at the conclusion of its remaining
term, except to the extent set forth in Section 5(d) (including the provisions
referenced in such section), Section 7 and Section 8, and there shall be no
further extensions of the term hereunder.  References herein to the term of this
Agreement shall refer both to the initial term and successive extensions thereof
in accordance with this Section 2(a).
 
(b)            During the term of this Agreement, the Executive shall perform
such executive services for the Corporation and the Bank as may be consistent
with his titles and from time to time assigned to him by the Corporation’s
President and Chief Executive Officer or Board of Directors with respect to the
Executive’s duties relating to the Corporation or by the Bank’s President and
Chief Executive Officer or Board of Directors with respect to the Executive’s
duties relating to the Bank.
 
3.             Compensation and Benefits.
 
(a)            The Employers shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $244,800
per year (“Base Salary”). Notwithstanding anything to the contrary herein, the
Boards of Directors of the Employers may increase the Executive’s Base Salary
from time to time but the Executive’s Base Salary may not be decreased from the
then effective Base Salary without the Executive’s express written consent.  
 
(b)            During the term of this Agreement, the Executive shall be
entitled to participate in and receive the benefits of any pension or other
retirement benefit plan, profit sharing, stock incentive, or other plans,
benefits and privileges given to employees and executives of the Employers, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Boards of Directors of the Employers.  The Employers shall not make any
changes in such plans, benefits or privileges which would adversely affect the
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Employers and does not
result in a proportionately greater adverse change in the rights of or benefits
to the Executive as compared with any other executive officer of the
Employers.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.
 
3

--------------------------------------------------------------------------------



(c)            During the term of this Agreement, the Executive shall be
entitled to paid annual vacation in accordance with the policies as established
from time to time by the Boards of Directors of the Employers, which shall in no
event be less than four weeks per annum.  The Executive shall not be entitled to
receive any additional compensation from the Employers for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Boards of
Directors of the Employers.
 
(d)            Except as may otherwise be agreed to by the Corporation and the
Bank, the Executive's compensation, benefits and severance set forth in this
Agreement shall be paid by the Corporation and the Bank in the same proportion
as the time and services actually expended by the Executive on the business of
the Corporation and the business of the Bank, respectively, with any amounts
paid by the Corporation to be credited towards the obligations of the Bank under
this Agreement.  No provision contained in this Agreement shall require the Bank
to pay any portion of the Executive’s compensation, benefits, severance and
expenses required to be paid by the Corporation pursuant to this Agreement.
 
4.             Expenses.  The Employers shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employers,
including, but not by way of limitation, traveling expenses, and all reasonable
entertainment expenses, subject to such reasonable documentation and other
limitations as may be established by the Boards of Directors of the
Employers.  If such expenses are paid in the first instance by the Executive,
the Employers shall reimburse the Executive therefor.  Such reimbursement shall
be paid promptly by the Employers and in any event no later than March 15 of the
year immediately following the year in which such expenses were incurred.
 
5.                  Termination.
 
(a)            The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including, without limitation, termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
(b)            In the event that (i) the Executive’s employment is terminated by
the Employers for Cause or (ii) the Executive terminates his employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
 
(c)            In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)            In the event that the Executive’s employment is terminated by (i)
the Employers for other than Cause, Disability, Retirement or the Executive’s
death during the term of this Agreement, (ii) the Executive for Good Reason
during the term of this Agreement or (iii) subject to the penultimate sentence
of this Section 5(d), the Employers for other than Cause, Disability, Retirement
or the Executive’s death within six months following the expiration of the term
of this Agreement in accordance with the terms of Section 2(a) hereof, then, in
consideration of the Executive’s agreements in Section 8 below and subject to
the provisions of Sections 5(e), 5(f), 6, 7, 10, 19 and 20 hereof, if
applicable, the Executive shall be entitled to the following severance:
 
4

--------------------------------------------------------------------------------



            (1)            The Employers shall pay to the Executive a cash
severance amount equal to (A) in event of the Executive’s termination other than
concurrently with or within 24 months following a Change in Control, one (1)
times the Executive’s Final Compensation, or (B) in the event of the Executive’s
termination concurrently with or within 24 months following a Change in Control,
two (2) times the Executive’s Final Compensation  (as applicable, the “Severance
Payment”). The Severance Payment shall be paid in a lump sum within ten (10)
business days following the later of the Date of Termination or the expiration
of the revocation period provided for in the general release to be executed by
the Executive pursuant to Section 5(e) below; and
 
            (2)            The Employers shall pay the premiums required to
maintain coverage for the Executive and his eligible dependents under the health
insurance plan of the Employers in which the Executive is a participant
immediately prior to the Date of Termination in accordance with Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) until the earliest of (A)
the twelve-month anniversary of the Date of Termination, (B) the date the
Executive is no longer eligible to receive COBRA continuation coverage, and (C)
the date on which the Executive otherwise becomes eligible to receive
substantially similar coverage from another employer.  The Employers reserve the
right to modify or reform this severance benefit to the extent necessary to
comply with applicable law.
 
The severance set forth in this Section 5(d) shall be in lieu of, and not in
addition to, any Base Salary or other compensation or benefits that would have
been paid under Sections 3(a) and 3(b) above in the absence of a termination of
employment, and the Executive shall have no rights pursuant to this Agreement to
any Base Salary or other benefits for any period after the applicable Date of
Termination.  The Executive’s right to severance under clause (iii) of the first
sentence of this Section 5(d) shall be subject to the following: the expiration
of this Agreement in accordance with the terms of Section 2(a) hereof shall be
for a reason other than a notice of non-renewal of the term of this Agreement
having been provided by the Executive.
 
(e)            The Executive’s right to receive the severance set forth in
Section 5(d) above shall be conditioned upon the Executive’s execution, on or
after the Date of Termination, but no later than the date required by the
Employers in accordance with applicable law, of a general release which releases
the Employers and their respective directors, officers and employees from any
claims that the Executive may have under various laws and regulations and the
expiration of any right the Executive may have to revoke such general release,
with such revocation right not being exercised.  If either the time period for
paying the Severance Payment set forth in Section 5(d) or the time period that
the Executive has to consider the terms of the general release (including any
revocation period under such release) commences in one calendar year and ends in
the succeeding calendar year, then the Severance Payment set forth in Section
5(d) above shall not be paid until the succeeding calendar year.
 
(f)            Notwithstanding any other provision of this Agreement to the
contrary, if any payment provided to the Executive in connection with the
termination of this Agreement or the Executive’s employment is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i) of the Code, then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the termination date or, if earlier, on the Executive's death
(the “Specified Employee Payment Date”). The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date shall
be paid to the Executive in a lump sum on the Specified Employee Payment Date.
 
5

--------------------------------------------------------------------------------



6.             Limitation of Benefits under Certain Circumstances.  If the
payment pursuant to Section 5(d) hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, then the amount payable by the Employers pursuant to Section 5(d) hereof
shall be reduced by the minimum amount necessary to result in no portion of the
amount payable by the Employers under Section 5(d) being non-deductible to the
Employers pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  The determination of any reduction in
the amount payable pursuant to Section 5(d) shall be based upon the opinion of
independent tax counsel selected by the Employers and paid for by the
Employers.  Such counsel shall promptly prepare the foregoing opinion, but in no
event later than ten (10) days from the Date of Termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  Nothing
contained herein shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6, or a reduction in the
payment specified in Section 5(d) below zero.
 
7.             Clawback Provisions.  Notwithstanding any other provisions in
this Agreement to the contrary, any incentive-based compensation, or any other
compensation, including any severance, paid or otherwise payable to the
Executive pursuant to this Agreement or any other plan, arrangement or agreement
which is subject to recovery under any law, government regulation, or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, or stock
exchange listing requirement (or any policy adopted by the Employers pursuant to
any such law, government regulation or stock exchange listing requirement).  The
Compensation Committee shall have full and final authority to make all
determinations regarding whether and the extent to which any severance or other
compensation is to be forfeited or repaid by the Executive, and the timing and
manner of any repayments required, pursuant to this Section 7, and all
determinations and decisions made by the Compensation Committee in connection
therewith shall be final, conclusive and binding on all persons, including
Executive.  The provisions set forth in this Section 7 shall survive the
termination or expiration of this Agreement.
 
8.             Restrictive Covenants
 
(a)            Trade Secrets.  The Executive acknowledges that he has had, and
will have, access to confidential information of the Employers (including, but
not limited to, current and prospective confidential know-how, customer lists,
marketing plans, business plans, financial and pricing information, and
information regarding acquisitions, mergers and/or joint ventures) concerning
the business, customers, contacts, prospects, and assets of the Employers that
is unique, valuable and not generally known outside the Employers, and that was
obtained from the Employers or which was learned as a result of the performance
of services by the Executive on behalf of the Employers (“Trade Secrets”). Trade
Secrets shall not include any information that: (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Executive that
constitutes a breach of this Section 8, generally known or available to the
public; (ii) is known to the Executive at the time such information was obtained
from the Employers; (iii) is hereafter furnished without restriction on
disclosure to the Executive by a third party, other than an employee or agent of
the Employers, who is not under any obligation of confidentiality to the
Employers or their affiliates; (iv) is disclosed with the written approval of
the Employers; or (v) is required to be disclosed or provided by law, court
order, order of any regulatory agency having jurisdiction or similar compulsion,
including pursuant to or in connection with any legal proceeding involving the
parties hereto; provided however, that such disclosure shall be limited to the
extent so required or compelled; and provided further, however, that if the
Executive is required to disclose such confidential information, he shall give
the Employers notice of such disclosure and cooperate in seeking suitable
protections. Other than in the course of performing services for the Employers,
the Executive will not, at any time, directly or indirectly use, divulge,
furnish or make accessible to any person any Trade Secrets, but instead will
keep all Trade Secrets strictly and absolutely confidential. The Executive will
deliver promptly to the Employers, at the termination of his employment or at
any other time at the request of the Employers, without retaining any copies,
all documents and other materials in his possession relating, directly or
indirectly, to any Trade Secrets.
 
6

--------------------------------------------------------------------------------



(b)            Non-Competition.  During the term of this Agreement and for a
period of twelve (12) months after termination of employment, including any
termination of employment occurring after the expiration or termination of this
Agreement (the “Restricted Period”), the Executive will not, directly or
indirectly, (i) become a director, officer, employee, principal, agent,
shareholder, consultant, partner, member, trustee or independent contractor of
any insured depository institution, trust company or parent holding company of
any such institution or company which has an office in any county in the
Commonwealth of Kentucky in which the Bank also maintains an
office.  Notwithstanding the foregoing, nothing in this Agreement shall prevent
the Executive from owning for passive investment purposes not intended to
circumvent this Agreement, less than five percent (5%) of the publicly traded
voting securities of any company engaged in the banking, financial services or
other business similar to or competitive with the Employers (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership).
 
(c)            Non-Solicitation of Employees.  During the Restricted Period, the
Executive shall not, directly or indirectly, solicit, induce or hire, or attempt
to solicit, induce or hire, any current employee of the Employers, or any
individual who becomes an employee during the Restricted Period, to leave his or
her employment with the Employers or join or become affiliated with any other
business or entity, or in any way interfere with the employment relationship
between any employee and the Employers.
 
(d)            Non-Solicitation of Customers.  During the Restricted Period, the
Executive shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any customer, lender, supplier, licensee, licensor or other
business relation of the Employers to terminate its relationship or contract
with the Employers, to cease doing business with the Employers, or in any way
interfere with the relationship between any such customer, lender, supplier,
licensee or business relation and the Employers (including making any negative
or derogatory statements or communications concerning the Employers or their
directors, officers or employees).
 
(e)            Irreparable Harm.  The Executive acknowledges that: (i) the
Executive’s compliance with Section 8 of this Agreement is necessary to preserve
and protect the proprietary rights, Trade Secrets, and the goodwill of the
Employers as going concerns, and (ii) any failure by the Executive to comply
with the provisions of this Agreement will result in irreparable and continuing
injury for which there will be no adequate remedy at law. In the event that the
Executive fails to comply with the terms and conditions of this Agreement, the
obligations of the Employers to pay the severance benefits set forth in Section
5 shall cease, and the Employers will be entitled, in addition to other relief
that may be proper, to all types of equitable relief (including, but not limited
to, the issuance of an injunction and/or temporary restraining order and the
recoupment of any severance previously paid) that may be necessary to cause the
Executive to comply with this Agreement, to restore to the Employers their
property, and to make the Employers whole.
 
(f)            Survival.  The provisions set forth in this Section 8 shall
survive the termination or expiration of this Agreement.
 
(g)            Scope Limitations.  If the scope, period of time or area of
restriction specified in this Section 8 are or would be judged to be
unreasonable in any court proceeding, then the period of time, scope or area of
restriction will be reduced or limited in the manner and to the extent necessary
to make the restriction reasonable, so that the restriction may be enforced in
those areas, during the period of time and in the scope that are or would be
judged to be reasonable.
 
7

--------------------------------------------------------------------------------



9.             Mitigation; Exclusivity of Benefits.
 
(a)            The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.
 
(b)            The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
 
10.              Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
11.              Assignability.  The Corporation and the Bank may assign this
Agreement and their rights and obligations hereunder in whole, but not in part,
to any corporation, bank or other entity with or into which the Corporation or
the Bank may hereafter merge or consolidate or to which the Corporation or the
Bank may transfer all or substantially all of its respective assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Employers hereunder as fully
as if it had been originally made a party hereto, but may not otherwise assign
this Agreement or their rights and obligations hereunder.  The Executive may not
assign or transfer this Agreement or any rights or obligations hereunder.
 
12.              Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 

 
To the Bank:
Chairman of the Board
 
 
Limestone Bank, Inc.
 
 
2500 Eastpoint Parkway
 
 
Louisville, Kentucky 40223
 
 
 
 
To the Corporation:
Chairman of the Board
 
 
Limestone Bancorp, Inc.
 
 
2500 Eastpoint Parkway
 
 
Louisville, Kentucky 40223
 
 
 
 
To the Executive:
Phillip W. Barnhouse
 
 
At the address last appearing on
 
 
the personnel records of the Employers



13.               Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Boards of Directors of the Employers to sign
on their behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
8

--------------------------------------------------------------------------------



14.                Governing Law.  The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the United
States where applicable and otherwise by the substantive laws of the
Commonwealth of Kentucky.
 
15.            Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.
 
16.                Headings.  The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
17.               Validity.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
18.               Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
19.               Regulatory Actions.  The following provisions shall be
applicable to the parties hereto or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.
 
(a)            If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)            If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
(c)            If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
20.             Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, and any renewal or extension of the term of this
Agreement are subject to and conditioned upon their compliance with Section
18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359 and the prior
receipt of any regulatory approval or non-objection required thereunder.
 
9

--------------------------------------------------------------------------------



21.              Changes in Statutes or Regulations.  If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
22.              Payment of Costs and Legal Fees and Reinstatement of
Benefits.  In the event any dispute or controversy arising under or in
connection with the Executive’s termination is resolved in favor of the
Executive, whether by judgment, arbitration or settlement, the Executive shall
be entitled to the payment of (a) all reasonable legal fees incurred by the
Executive in resolving such dispute or controversy, and (b) any back-pay,
including Base Salary, bonuses and any other cash compensation, fringe benefits
and any compensation and benefits due to the Executive under this Agreement.
 
23.              Arbitration.  Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the rules then in effect of the district office
of the American Arbitration Association (“AAA”) located nearest to the home
office of the Bank, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, except to the extent that the parties may
otherwise reach a mutual settlement of such issue.
 
24.              Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein. All prior agreements, including the Prior Agreement, between the
Employers and the Executive with respect to the matters agreed to herein are
hereby superseded and shall have no force or effect.
 
 (Signature page follows)
 






10

--------------------------------------------------------------------------------



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 
LIMESTONE BANCORP, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Michael T. Levy
 
 
 
Chairman, Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LIMESTONE BANK, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Michael T. Levy
 
 
 
Chairman, Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phillip W. Barnhouse
 






11